Exhibit 10.3
 
EXECUTION VERSION
 
TALON THERAPEUTICS, INC.
 
AMENDMENT NO. 1
TO THE
REGISTRATION RIGHTS AGREEMENT
 
This Amendment No. 1 (this “Amendment”), dated January 9, 2012, to the
Registration Rights Agreement (the “Agreement”) among Talon Therapeutics, Inc.,
a Delaware corporation (formerly Hana Biosciences, Inc.) (the “Company”), and
the purchasers signatory thereto (each, a “Purchaser”, and collectively, the
“Purchasers”), is entered into pursuant to that certain Investment Agreement,
dated June 7, 2010, by and between the Company and the Purchasers and that
certain Investment Agreement, dated January 9, 2012, by and between the Company
and the Purchasers, which collectively provide for the Company’s issuance and
sale of (a) Series A-1 Convertible Preferred Stock (the “Series A-1 Preferred
Shares”), which are convertible into authorized but unissued shares (“Series A-1
Conversion Shares”) of common stock, par value $0.001 per share, of the Company
(the “Common Stock”), and have the terms set forth in the Certificate of
Designations for such Series A-1 Preferred Shares (the “Series A-1 Certificate
of Designation”), (b) Series A-2 Convertible Preferred Stock (the “Series A-2
Preferred Shares”), which Series A-2 Preferred Shares will be, upon issuance,
convertible into authorized but unissued shares (“Series A-2 Conversion Shares”)
and will have the terms set forth in the Certificate of Designations for such
Series A-2 Preferred Shares (the “Series A-2 Certificate of Designation”) and
(c) Series A-3 Convertible Preferred Stock (the “Series A-3 Preferred Shares”,
and together with the Series A-1 Preferred Shares and the Series A-2 Preferred
Shares, the “Preferred Shares”), which Series A-3 Preferred Shares will be, upon
issuance, convertible into authorized but unissued shares (“Series A-3
Conversion Shares”, and together with the Series A-1 Conversion Shares and the
Series A-2 Conversion Shares, the “Conversion Shares”) of Common Stock and will
have the terms set forth in the Certificate of Designations for such Series A-3
Preferred Shares (the “Series A-3 Certificate of Designation”, and together with
the Series A-1 Certificate of Designation and the Series A-2 Certificate of
Designation, each a “Certificate of Designation” and together the “Certificates
of Designation”).  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in Section 8(p) of the Agreement.
 
WHEREAS, Section 8(d) of the Agreement provides for the amendment of the
Agreement in accordance with the terms set forth therein; and
 
WHEREAS, the parties hereto, representing the Holders of a majority in number of
the outstanding Registrable Shares, desire to amend the Agreement as set forth
in this Amendment.
 
NOW, THEREFORE, in consideration of the premises, and of the covenants and
agreements set forth herein, the parties agree as follows:
 
1.    Amendment of Defined Terms in the Preamble.  The meaning of the terms
“Preferred Shares”, and “Conversion Shares” and “Certificates of Designation” in
the Agreement shall be replaced with the corresponding definitions of such terms
in this Amendment.  The following terms have the definitions set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
(a) “Preferred Shares” means, collectively, the Series A-1 Preferred Shares, the
Series A-2 Preferred Shares and the Series A-3 Preferred Shares;
 
(b) “Conversion Shares” means, collectively, the Series A-1 Conversion Shares,
the Series A-2 Conversion Shares and the Series A-3 Conversion Shares; and
 
(c) “Certificates of Designation” means, collectively, the Series A-1
Certificate of Designation, the Series A-2 Certificate of Designation and the
Series A-3 Certificate of Designation.
 
2.    Amendment to Section 1(a) of Agreement.  Paragraph (a) of Section 1 of the
Agreement shall be deleted in its entirety and replaced with the following:
 
“(a)  The Company shall, as soon as practicable following its receipt of a
written request of the Holders of a majority of the Registrable Shares then
outstanding, file with the Securities and Exchange Commission (the
“Commission”), and, subject to Section 3(c) hereof, thereafter use its best
efforts to cause to be declared effective as soon as practicable thereafter, in
each case subject to Section 3(h), a registration statement (the “Shelf
Registration Statement”) on an appropriate form under the Securities Act
relating to the offer and sale of the maximum amount of Registrable Shares by
the Holders thereof from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act (hereinafter, the “Shelf Registration”).  If any Registrable
Securities are not covered by the Shelf Registration Statement because they are
not outstanding or are not otherwise permitted to be registered under the
Securities Act, the Company shall, as soon as practicable, to the extent that at
any time following the effective date of the Shelf Registration Statement
additional Registrable Shares are outstanding and eligible to be covered by a
registration statement on an appropriate form under the Securities Act relating
to the offer and sale of such Registrable Securities, cause such a registration
statement to be filed and declared effective on terms reasonably consistent with
the Shelf Registration Statement.”
 
3.    No Further Amendment.  Except as expressly amended hereby, the Agreement
is in all respects ratified and confirmed and all the terms, conditions, and
provisions thereof shall remain in full force and effect. This Amendment is
limited precisely as written and shall not be deemed to be an amendment to any
other term or condition of the Agreement or any of the documents referred to
therein.
 
4.    Effect of Amendment.  This Amendment shall form a part of the Agreement
for all purposes, and each party thereto and hereto shall be bound hereby. From
and after the execution of this Amendment by the parties hereto, any reference
to the Agreement shall be deemed a reference to the Agreement as amended hereby.
This Amendment shall be deemed to be in full force and effect from and after the
execution of this Amendment by the parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
5.    Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
contrary result otherwise required by conflict or choice of law rules.
 
6.    Draftsmanship.  Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of this
Amendment, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this
Amendment.  Whenever required by the context hereof, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
7.    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall be considered one and the same agreement.
 
[Remainder of page intentionally left blank]
 
 
3

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Purchasers and the Company in accordance with its terms.
 

 
Very truly yours,


TALON THERAPEUTICS, INC.
 
By: /s/ Steven R. Deitcher, M.D.
      Name: Steven R. Deitcher, M.D.
      Title: President & Chief Executive Officer

 
 
AGREED AND ACCEPTED AS OF THE DATE
FIRST SET FORTH ABOVE
 
PURCHASERS
 
WARBURG PINCUS PRIVATE EQUITY X, L.P.
By:  Warburg Pincus X L.P., its General Partner

      By:  Warburg Pincus X LLC, its General Partner

            By:  Warburg Pincus Partners LLC, its Sole Member

                  By:  Warburg Pincus & Co., its Managing Member

 
By: /s/ Jonathan Leff

        Name:     Jonathan Leff

        Title:       Partner



 
WARBURG PINCUS X PARTNERS, L.P.

By:  Warburg Pincus X L.P., its General Partner

      By:  Warburg Pincus X LLC, its General Partner

            By:  Warburg Pincus Partners LLC, its Sole Member

                  By:  Warburg Pincus & Co., its Managing Member

 
By: /s/ Jonathan Leff

        Name:     Jonathan Leff

        Title:       Patner

 
 
[Amendment to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
DEERFIELD PRIVATE DESIGN FUND, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner
 
By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory




DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner
 
By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory




DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner
 
By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory




DEERFIELD SPECIAL SITUATIONS FUND
INTERNATIONAL LIMITED
 
By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory

 
[Amendment to Registration Rights Agreement]